Exhibit 10.98

 

APN: 179-17-303-012

 

 

 

 

 

RECORDING REQUESTED BY, AND

Receipt/Conformed Copy

 

WHEN RECORDED RETURN TO:

Requestor:

 

 

CHICAGO TITLE

 

Sheppard, Mullin, Richter & Hampton LLP

01/31/2005 12:36:32 T20050019121

 

333 South Hope Street, 48th Floor

Book/Instr: 20050131-0002387

Los Angeles, California 90071

Trust Deed

Page Count: 8

Attention: Sylvia D. Lautsch, Esq.

Fees: $21.00

N/C Fee: $25.00

 

 

Mail Property Tax Statements to:

Frances Deane

 

 

Clark County Recorder

 

c/o Herbst Gaming, Inc.

 

 

5195 Las Vegas Boulevard

 

 

Las Vegas, Nevada 89119

 

 

Attention: M. Higgins

 

 

 

FIRST AMENDMENT TO LEASEHOLD DEED OF TRUST WITH

 

ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING

 

This First Amendment to Leasehold Deed of Trust with Assignment of Rents,
Security Agreement and Fixture Filing, dated as of January 31, 2005
(“Amendment”), is by and between MARKET GAMING, INC., a Nevada corporation
(“Trustor”), and BANK OF AMERICA, N.A., a national banking association (“Bank of
America”), as Administrative Agent for itself and the Lenders, hereinafter
defined.  Bank of America, in its capacity as such Administrative Agent, is
referred to herein as “Beneficiary.”

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                       Recitals and Certain Definitions.

 

1.1                                 This Amendment is a first amendment to that
certain Leasehold Deed of Trust with Assignment of Rents, Security Agreement and
Fixture Filing dated June 10, 2004 (the “Deed of Trust”), executed by Trustor,
as trustor, for the benefit of Bank of America as Administrative Agent for
certain lenders, as beneficiary.  The Deed of Trust was recorded on June 17,
2004, in Book No. 20040617 as Instrument No. 0004768 in the Official Records of
Clark County, Nevada (the “Official Records”).

 

1.2                                 This Amendment is entered into:

 

(a)                                  with reference to that certain Credit
Agreement dated as of June 10, 2004 (“Original Credit Agreement”), among Herbst
Gaming, Inc., a Nevada corporation (“Borrower”), the lenders party thereto
(“Original Lenders”) and Bank of America as Administrative Agent for the
Original Lenders;

 

1

--------------------------------------------------------------------------------


 

(b)                                 with reference to that certain Amended and
Restated Credit Agreement, dated as of October 8, 2004 by and among Borrower,
Bank of America as Administrative Agent, and the other lender parties
(collectively, “Lenders”) thereto (“Credit Agreement”), which Credit Agreement
amended and restated in its entirety the Original Credit Agreement, and which
provided for the extension of Revolving Loans to the Borrower in the aggregate
principal amount of $175,000,000, and for the extension of Term Loans to the
Borrower under certain circumstances;

 

(c)                                  with reference to that certain Term Joinder
Agreement dated concurrently herewith by and among Borrower, Bank of America as
Administrative Agent and the other Lenders, which amends the Credit Agreement by
providing for the extension of Term Loans to the Borrower in the aggregate
principal amount of $100,000,000; and

 

(d)                                 with reference to certain other documents of
even date herewith which constitute “Loan Documents” as defined in the Credit
Agreement. This Amendment and the Credit Agreement, together with the other Loan
Documents being executed substantially concurrently herewith, are collectively
referred to herein as the “Modification Documents”.

 

1.3                                 The Modification Documents modify
obligations that are presently secured by the Deed of Trust, including, without
limitation, certain obligations under the Original Credit Agreement evidenced by
the Notes, a note evidencing the Swing Line Loan and the Secured Swap Contracts.
Such modifications include, without limitation, (i) the conversion of certain
existing term loans under the Original Credit Agreement to revolving credit
facilities, (ii) the increase in certain existing Revolving Commitments under
the Original Credit Agreement to $175,000,000, and (iii), subject to the
satisfaction of certain conditions, the extension of new Term Loans in an
aggregate principal amount not to exceed $100,000,000.

 

1.4                                 Any capitalized term used and not otherwise
defined herein (A) shall have the meaning given to such term in the Deed of
Trust, or (B) if not defined in the Deed of Trust, shall have the meaning given
to such term in the Credit Agreement.

 

2.                                       Secured Obligations Under Deed of
Trust.

 

2.1                                 Section 1.2.1 of the Deed of Trust is hereby
amended in its entirety to read as follows:

 

“1.2.1                  Trustor makes the grant, bargain, conveyance, sale,
transfer and assignment set forth in Section 1.1 and grants the security
interest set forth in Article 3 for the purpose of securing the following
obligations (collectively, the “Secured Obligations”) in any order of priority
that Beneficiary may choose:

 

(a)                                  Except as specified in Section 1.2.2 below,
the payment and performance of each obligation of Trustor pursuant to that
certain Guaranty (as amended as of the date hereof, the “Guaranty”) dated
June 10, 2004, entered into by Trustor in favor of Beneficiary pursuant to that
Instrument of Joinder to Guaranty

 

2

--------------------------------------------------------------------------------


 

dated as of October 8, 2004.  The Guaranty has been entered into by Trustor to,
among other things, guaranty the payment and performance of all obligations of
Borrower to Beneficiary under the Credit Agreement and all related Loan
Documents, pursuant to which the Lenders have extended or have agreed to extend
to the Borrower certain secured revolving and term credit facilities, presently
in the aggregate principal amount of $275,000,000 (the “Commitment”), including,
but not limited to the payments of all amounts owing under the Swing Line Loan,
the payment of all amounts owing with respect to the Letters of Credit,
including without limitation unreimbursed drawings and obligations to furnish
cash collateral as provided in the Credit Agreement, and the payment of all
amounts owing under any and all Secured Swap Contracts entered into by the
Borrower with any Lender or Affiliate thereof;

 

(b)                                 The payment and performance of all future
advances and other obligations that Trustor or any other person may owe to
Beneficiary and/or any Lender (whether as principal, surety or guarantor), when
a writing evidences Trustor’s and Beneficiary’s agreement that such advances or
obligations be secured by this Deed of Trust;

 

(c)                                  The payment and performance of all
obligations of Trustor under this Deed of Trust; and

 

(d)                                 The payment and performance of all
modifications, amendments, extensions and renewals, however evidenced, of any of
the Secured Obligations described in clause (a), (b) or (c) above.”

 

3.                                       Certain Global Changes to References. 
All references in the Deed of Trust to the “Credit Agreement” shall mean and
refer to the Credit Agreement, as amended and restated.  All references in the
Deed of Trust to the “Notes” shall mean and refer to the Notes, as defined in
the Credit Agreement.  All references in the Deed of Trust to the “Deed of
Trust” shall mean and refer to the Deed of Trust as amended hereby.

 

4.                                       Notices to Beneficiary.  For purposes
of Sections 4 and 9.11 of the Deed of Trust, Beneficiary’s notice address is
hereby amended as follows:

 

Bank of America, N.A.

 

Mail Code: TX1-492-14-11

 

Bank of America Plaza

 

901 Main St., 14th Floor

 

Dallas, TX 75202-3714

 

Attention:

Chris M. Levine, Assistant Vice President

 

Agency Management Officer II

 

GCIB Agency Management Central I

 

 

5.                                       No Other Amendment.  Except as
expressly modified hereby, the Deed of Trust remains in full force and effect.

 

3

--------------------------------------------------------------------------------


 

6.                                       Miscellaneous.  This Amendment shall
bind, and shall inure to the benefit of, the successors and assigns of the
parties.  This document may be executed in counterparts with the same force and
effect as if the parties had executed one instrument, and each such counterpart
shall constitute an original hereof.  This Amendment shall be governed by and
construed in accordance with the laws of the State of Nevada.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Trustor and Beneficiary have caused this Amendment to be
duly executed as of the date first written above.

 

 

“Trustor”:

 

 

 

MARKET GAMING, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Edward Herbst

 

 

Name:

Edward Herbst

 

 

Its:

President

 

 

5

--------------------------------------------------------------------------------


 

 

“Beneficiary”:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Chris M. Levine

 

 

Name:

Chris M. Levine

 

Its:

Assistant Vice President

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF Nevada

)

 

) ss

COUNTY OF Clark

)

 

This instrument was acknowledged before me on Jan 25, 2005 by Edward Herbst as
President of MARKET GAMING, INC., a Nevada corporation.

 

[Seal]

 

 

 

/s/ Jenifer E. Cannon

 

 

(signature of notarial officer)

 

Notary Public

 

 

(Title and rank)

 

 

 

My commission expires:

1/17/07

 

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF Texas

)

 

) ss

COUNTY OF Dallas

)

 

This instrument was acknowledged before me on Jan. 25, 2005 by Chris M. Levine
as A.V.P.of Bank of America, N.A., a national banking association.

 

[Seal]

 

 

 

/s/ Patricia A. Tomek

 

 

(signature of notarial officer)

 

Sr. Risk Control Specialist

 

 

(Title and rank)

 

 

 

My commission expires:

11-25-05

 

 

8

--------------------------------------------------------------------------------